DETAILED ACTION
Allowable Subject Matter
Claims 6-7, 9, 24-25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 19-21, 23, 26 and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim et al. (US Pub: 2016/0048170 A1).
 	As to claim 1, Kim discloses a terminal device control method (i.e. as seen in figure 10 and 11, Kim teaches the method of portable device having bending capability and change object based on the bent shape) (see Fig. 10, 11, [0092-0098]), wherein a terminal device is equipped with a flexible display (i.e. as seen in figure 10 the device 1000 has a flexible display 1010) (see Fig. 10), and the method comprises: 

 	detecting a bending behavior of the flexible display occurs (i.e. the display is said to be able to bent to a shape which is part of the display bending behavior that match the program parameter) (see Fig. 11, [0097-0099]); 
 	after the bending behavior of the flexible display is detected, obtaining a bending parameter of the flexible display, wherein the bending parameter comprises a bending location parameter (i.e. the portable device 1000 display object on the screen which matches the bending parameter to create the curved display feature where the object is clearly reflected on the location of the bent to create the tilt and acceleration effect) (see Fig. 11, [0097-0099]), wherein: 
 	the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs (i.e. the location parameter is seen on the display of figure 10 as the user interface creates a splash icon on the forces applied to the bent area) (see Fig. 10-11, [0092-0099]); and 
 	adjusting the UI based on the bending parameter to obtain display an adjusted UI, wherein the adjusted UI spans the bending location (i.e. the interface 1010 as seen in figure 10A, 10B and 10C which shows 1020 clearly demonstrate the Adjusted UI spans the bending location) (see Fig. 10-11, [0092-0099]), or generating, based on the bending parameter, a command corresponding to the one a first application (i.e. the display application of figure 10 is a command based on where the tilt and acceleration command is detected by the system to apply to the object on the display) (see Fig. 10-11, [0092-0099]).
 	As to claim 19, Kim teaches a terminal device (i.e. element 1000, figure 10), wherein the terminal device is equipped with a flexible display (i.e. as seen in figure 10 the device 1000 has a flexible display 1010) (see Fig. 10), and the terminal device comprises: 

 	display a user interface (UI) of one application on the flexible display (i.e. as seen in figure 10, the interface of the application where the user is able to change the interaction with the boat on screen) (see Fig. 10, [0092-0097]); 
 	detect a bending behavior of the flexible display occurs (i.e. the display is said to be able to bent to a shape which is part of the display bending behavior in the form of a display curvature that matches the program parameter) (see Fig. 11, [0097-0099]); 
 	after the bending behavior of the flexible display is detected, obtain a bending parameter of the flexible display, wherein the bending parameter comprises a bending location parameter (i.e. the portable device 1000 display object on the screen which matches the bending parameter to create the curved display feature where the object is clearly reflected on the location of the bent to create the tilt and acceleration effect) (see Fig. 11, [0097-0099]), wherein: 
 	the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs (i.e. the location parameter is seen on the display of figure 10 as the user interface creates a splash icon on the forces applied to the bent area) (see Fig. 10-11, [0092-0099]); and 
adjust the UI based on the bending parameter to display an adjusted UI, wherein the adjusted UI spans the bending location (i.e. the interface 1010 as seen in figure 10A, 10B and 10C which shows 1020 clearly demonstrate the Adjusted UI spans the bending location) (see Fig. 10-11, [0092-0099]), or generate, based on the bending parameter, a command corresponding to the one application (i.e. the display application of figure 10 is a command based on where the tilt and acceleration command is detected by the system to apply to the object on the display) (see Fig. 10-11, [0092-0099]).
 	As to claim 28, Kim teaches a non-transitory computer-readable storage medium comprising instructions which, when executed by a terminal (i.e. as seen in figure 10-11 the device 1000 is said to 
 	displaying a user interface (UI) of one application on the flexible display (i.e. as seen in figure 10, the interface of the application where the user is able to change the interaction with the boat on screen) (see Fig. 10, [0092-0097]); 
 	detecting a bending behavior of the flexible display occurs (i.e. figure 11 shows the step that detect bending behavior having occurs) (see Fig. 11, [0097-0099]); 
 	after detecting the bending behavior of the flexible display occurs, obtaining a bending parameter of the flexible display, wherein the bending parameter comprises a bending location parameter, wherein the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs(i.e. the portable device 1000 display object on the screen which matches the bending parameter to create the curved display feature where the object is clearly reflected on the location of the bent to create the tilt and acceleration effect) (see Fig. 11, [0097-0099]); and 
 	adjusting the UI based on the bending parameter to display an adjusted UI, wherein the adjusted UI spans the bending location (i.e. the location parameter is seen on the display of figure 10 as the user interface creates a splash icon on the forces applied to the bent area) (see Fig. 10-11, [0092-0099]), or generating, based on the bending parameter, a command corresponding to the one application (i.e. the display application of figure 10 is a command based on where the tilt and acceleration command is detected by the system to apply to the object on the display) (see Fig. 10-11, [0092-0099]).
 	As to claim 2, Kim teaches the method according to claim 1, wherein adjusting the (UI) based on the bending parameter comprises: if it is determined, based on the bending parameter, that a UI 
 	As to claim 3, Kim teaches the method according to claim 1, wherein adjusting the (UI) based on the bending parameter comprises: presenting the UI based on the bending parameter and first mapping relationship information, wherein the first mapping relationship information comprises a correspondence between a plurality of bending parameters and a plurality of UIs (i.e. as seen in both figure 10 and 13 embodiment the smartphone device 1000 is able to use mapping relationship to establish correspondence tween the plurality of bending parameter such as location, angle, tilt with the plurality of UI to change the object being drawn or inserted by the user based on the bending curvature and degree of pressure with resent to the UI) (see Fig. 11-13, [0101-0103]).
 	As to claim 5, Kim teaches the method according to claim 1, wherein before generating, based on the bending parameter, the command corresponding to the one first application, the method further comprises: sending the bending parameter to at least one application, wherein the at least one application comprises the one first application (i.e. as seen in figures 5-7, the device of Kim is able to create a 2D and a 3D representation of the displayed object with respect to the curved bending surface) (see Fig. 5-7, [0086-0088]); and, wherein generating, based on the bending parameter, the command corresponding to the one first application comprises: generating, based on the bending parameter and a second mapping relationship, the command corresponding to the one first application (i.e. the second 
 	As to claim 8, Kim teaches the method according to claim 1, wherein before obtaining the bending parameter of the flexible display, the method further comprises: obtaining force distribution information of the flexible display (i.e. as seen in figure 13 the pressure detect is the force distribution information on the display) (see Fig. 13) and/or capacitance distribution information of the flexible display; and, wherein determining the bending parameter of the flexible display comprises: determining the bending parameter based on the force distribution information and/or the capacitance distribution information (i.e. the system of figure 13 shows Kim uses the bending parameter having the element of pressure detection with the force distribution information on the display itself) (see Fig. 13, [0101-0104]).
 	As to claim 20, see claim 2, above, claim 20 is analyzed to be of the same scope as claim 2 and is rejected for the same reasons.
 	As to claim 21, see claim 3, above, claim 21 is analyzed to be of the same scope as claim 3 and is rejected for the same reasons.
 	As to claim 23, Kim teaches the terminal device according to claim 19, wherein the terminal device further comprises: a transceiver (i.e. the device of Kim is said to be a mobile communication device as seen in figure 1 which means it has a transceiver) (see Fig. 1), configured to: before the processor generates, based on the bending parameter, the command corresponding to the one first application (i.e. as seen in figures 5-7, the device of Kim is able to create a 2D and a 3D representation of the displayed object with respect to the curved bending surface) (see Fig. 5-7, [0086-0088]), send the bending parameter to at least one application, wherein the at least one application comprises the one first application, wherein the processor is configured to: generate, based on the bending parameter and a second mapping relationship, the command corresponding to the one first application (i.e. the second 
 	As to claim 26, Kim teaches the terminal device according to claim 19, wherein the transceiver is further configured to: before the processor determines the bending parameter of the flexible display, obtain force distribution information of the flexible display (i.e. as seen in figure 13 the pressure detect is the force distribution information on the display) (see Fig. 13)  and/or capacitance distribution information of the flexible display; and the processor is configured to: determine the bending parameter based on the force distribution information and/or the capacitance distribution information (i.e. the system of figure 13 shows Kim uses the bending parameter having the element of pressure detection with the force distribution information on the display itself) (see Fig. 13, [0101-0104]).
 	As to claim 29, Kim teaches the method according to claim 1, wherein the UI on which the adjusting is performed spans the bending location (i.e. as seen in figure 10 embodiment the UI adjustment takes place on the entire display area spanning the bending location) (see Fig. 10-11, [0092-0099]).
 	As to claim 30, Kim teaches the method according to claim 1, the bending location parameter comprises coordinates of the bending location (i.e. as seen figure 10 the screen shot of Kim 10C shows that the specific location of the bending is tracked by the UI to show the occurrence of the specific interaction on the display on the bending area) (see Fig. 10, [0092-0097]).
 	As to claim 31, Kim teaches the method according to claim 1, wherein the adjusting the UI based on the bending parameter comprises: adjusting the UI of the flexible display based on a relative location relationship between a display element in the UI and the bending location (i.e. as seen in figure 10 embodiment the water flow based UI shows the relative location between the boat object and the bending location is tracked and adjusted due to the tilting and acceleration interaction) (see Fig. 10-11, [0092-0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior art Kim et al. (US Pub: 2015/0301672 A1) Fig. 1B embodiment is cited for to teach a similar type of curved display surface with a user bendable surface area.
 	The prior art Park et al. (US Pub: 2013/029600 A1) Fig. 4C embodiment shows a similar type of user bending interface having direct interface control capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 19, 2021.
   20140331791